MEMORANDUM*
Plaintiffs did not present evidence creating a genuine issue of material fact regarding the existence of an official policy permitting illegal searches that could form the basis for municipal liability under Monell v. Department of Social Services, 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Nor have plaintiffs pointed to any evidence of a custom or policy amounting to deliberate indifference that would give rise to municipal liability. Gibson v. County of Washoe, Nev. 290 F.3d 1175, 1185-87 (9th Cir.2002) (citing City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)). Plaintiffs have also failed to challenge the district court’s grant of summary judgment as to individual defendant Sheriff Baca, so that claim is waived.
In addition, the district court did not abuse its discretion when it denied plaintiffs’ motion for leave to amend the complaint. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir.1992). Plaintiffs filed their motion five months after the deadline imposed by the district court’s scheduling order and failed to show good cause for the delay. See Fed.R.Civ.P. 16(b) (requiring “good cause” in order to modify a deadline in a scheduling order); see also Johnson, 975 F.2d at 608 (explaining that a scheduling order controls the course of an action).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.